PER CURIAM.
Finding that a “Final Order” filed on October 9, 2003 “was not properly served,” the Construction Industry Licensing Board filed a “NOTICE OF REFILING OF FINAL ORDER,” on March 12, 2004. The NOTICE OF REFILING OF FINAL ORDER does not purport to be an order itself. While an agency has authority to vacate and reenter otherwise final orders in order to avoid due process problems, see Millinger v. Broward County Mental Health Div. And Risk Management, 672 So.2d 24 (Fla.1996); Johnson v. Terry Hunt Construction Co., 878 So.2d 1282 (Fla. 1st DCA 2004); Durando v. Palm Beach County, 719 So.2d 1258 (Fla. 1st DCA 1998), the NOTICE OF REFILING OF FINAL ORDER does not purport to be such a superseding order.
DISMISSED.
BENTON, BROWNING and POLSTON, JJ., concur.